UNITED STATES DISTRICT COURT JUL 03 2019
SOUTHERN DISTRICT OF CALIFORNI
CLERK US DISTRICT COURT
SoUTHERA DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CASE NO. 18CR3956-BEN7 PO
Plaintiff, |
vs. JUDGMENT OF DISMISSAL

| FILED

a

  

 

 

 

JOSE LUIS ALVARADO-MANRIQUEZ (1),

Defendant.

 

for

IT APPEARING that the defendant is now entitled to be discharged

the reason that:

an indictment has been filed in another case against the defendant and
the Court has granted the motion of the Government for dismissal of
this case, without prejudice; or

the Court has dismissed the case for unnecessary delay; or

the Court has granted the motion of the Government for dismissal,
without prejudice; or

the Court has granted the motion of the defendant for a judgment of
acquittal; or

a jury has been waived, and the Court has found the defendant not
guilty; or

the jury has returned its verdict, finding the defendant not guilty;
of the offense(s) as charged in the Superseding Indictment:

TITLE 8 U.S.C. §1325 (a) (1)

 

IT IS THEREFORE ADJUDGED that th fendant ig hereby discharged.

DATED: JUNE 19, 29019 Wy...

[
Hod. Koger qT, Benitez

U.S. District Judge

 
